Citation Nr: 1640583	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  06-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical spine disability in excess of 30 percent disabling on an extraschedular basis.

2.  Entitlement to service connection for peptic ulcer disease.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for dental disability.

5.  Entitlement to a total disability rating based on individual unemployment due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to January 1972, from January 1982 to January 1985, and from January 1986 to December 1987.  He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following November 2004 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

These matters were previously remanded by the Board in November 2010, September 2012, and August 2013.

The Veteran testified at the RO before a decision review officer (DRO) in May 2007 and January 2011.  Transcripts of those hearings have been associated with the claims file.

The Board notes that the Veteran was issued a statement of the case with regards to the issues of service connection for peptic ulcer disease, sleep apnea, dental disorder, and TDIU in March 2010.  In May 2010, the Veteran submitted a timely VA Form 9 that did not address any particular disorders, but on which he checked the box indicating that he was appealing everything in any statement of the case (SOC) or supplemental statement of the case (SSOC).  Although the Board in November 2010 noted in the Introduction that the matters were not appealed, the claims file at the time would have been non-electronic, and the fact that the Board did not reference the VA Form 9 at all suggests that the VA Form 9 was located in a temporary file held at the RO, of which the Board was unaware.  Since that time, the RO has held a hearing on the issues, issued an SSOC, and otherwise acted in a manner consistent with the issues being on appeal.  Consequently, the Board finds that the Veteran did in fact perfect an appeal as to those issues.

The claim seeking service connection for dental disability also raises a claim seeking entitlement to VA outpatient dental treatment.  The latter issue is within the jurisdiction of the Veterans Health Administration, and there is no indication from the record that the latter matter has been adjudicated.  Therefore, the Board refers to the RO the matter of entitlement to VA outpatient dental treatment for appropriate action, namely adjudication by the appropriate VA medical facility.
 
The issues entitlement to service connection for peptic ulcer disease and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was manifested by pain and limitation of motion without evidence of unfavorable ankylosis of the entire cervical spine.

2.  The Veteran's cervical spine disability has not been shown to warrant an extraschedular evaluation in excess of the currently assigned 30 percent rating.

3.  The Veteran did not incur dental trauma during service.

4.  The evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the cervical spine disability in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5243 (2015). 

2.  The criteria for service connection for dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.15 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a February 2008 and May 2008 correspondence, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements has also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained an examination that includes the appropriate findings regarding the Veteran's cervical spine.  

The Veteran was not afforded a VA examination with regards to his dental claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, the duty to provide an examination is not limitless.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion. 

Service treatment records and post-service medical records are completely devoid of clinical assessment maxillofacial trauma or injury causing the loss of teeth.  In fact, during the January 2011 RO hearing the Veteran reported the he only had a root canal, pulled teeth, and gum treatments in service.  As for the dental disability claim, the Veteran did not sustain dental trauma in service; there is no record of irreplaceable missing teeth or damage to the joint either during or contemporaneous with service; and there is no current diagnosis of any of the dental conditions set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In short, the Board finds that an examination is unnecessary to decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A  d) and 38 C.F.R. § 3.159 (c)(4).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development with regards to the Veteran's left foot hallux valgus.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extraschedular Consideration

The Veteran seeks an evaluation in excess of his 30 percent rating for cervical spine disability, on an extraschedular basis.  In a November 2010 decision, the Board denied a schedular evaluation for cervical spine disability, and that matter is no longer before the Board.  This decision addresses only whether a higher rating is warranted on an extraschedular basis.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (2015).  

In a May 2014 Memorandum, the Director of C&P Service considered the issue of entitlement to an extraschedular rating for the Veteran's cervical spine disability in accordance with 38 C.F.R. § 3.321(b).  The Director noted that the Appeals Management Center had submitted a March 2014 memorandum and the evidence included in that letter were being incorporated in his decision.  He noted that extraschedular evaluations are assigned in cases where an exceptional or unusual picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of the regular rating schedular standards impracticable.  He stated that the evidentiary record, when considering the totality of the evidence, does not support criteria for entitlement to an extraschedular evaluation for cervical spine disability.  The Director of C&P noted that the evidence showed that the Veteran was struggling with non-service connected lumbar spine symptomatology more so than the cervical spine disability.  The Director also noted that the Veteran had not been seen for treatment of his cervical spine at a VA facility or private provider in several years.  It was also noted that the recent imaging showed moderate disc space narrowing and osteopenia.  The Veteran was noted to not wear a neck brace or to have undergone surgery for the cervical spine.  Therefore, the Director concluded that the totality of the evidence does not support the contention that the Veteran's cervical spine condition was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.   

The Director's decision is not evidence, but is instead a de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

A November 2004 VA examination report documented complaints of pain and stiffness in the neck area.  Physical examination showed straightening of the normal cervical curvature with tightness and tenderness, with no motor or sensory losses in the upper extremities.  The Veteran exhibited limitation of cervical spine motion with evidence of pain, which was not diminished further on range of motion testing.

VA examinations dated in December 2004 and December 2006 also documented limited range of cervical spine motion with no sensory involvement.  The December 2006 examiner reported the Veteran's ability to perform activities of daily living without assistance.

An August 2009 VA examination report shows that the examiner opined that the Veteran's cervical spine completely prevented the Veteran from doing repetitive stooping, climbing, ladder use, or any type of manual labor.  The examiner also reported that the Veteran could not work at a desk job because of severe pain with spinal stenosis.  The examiner additionally reported that the Veteran's cervical spine was much more severe that the Veteran's other musculoskeletal disabilities.  The Veteran exhibited diminished range of cervical spine motion on exam, with pain noted at the end of all cervical spine movements.  

An October 2010 statement from the Veteran shows that he was working part time at a Veteran Service Organization but had an inability to work due to pain located in the neck, back, arms, and legs.

In this case, the Board finds that an extraschedular rating in excess of 30 percent for the Veteran's cervical spine disability, and in excess of 20 percent for the period prior to August 2009, is not warranted.  The rating criteria for the musculoskeletal system reasonably describes virtually all aspects of the Veteran's disability level and symptomatology associated with the cervical spine disability.  The Veteran's complaints and findings on examination almost exclusively involve limitation in motion and pain.  Limitation of cervical spine motion at various levels of severity are specifically contemplated by the schedular rating criteria.  The complaints of pain are not specifically mentioned in the rating criteria, but they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain, which in the Board's opinion encompasses the Veteran's symptoms of pain and limitation of motion.  The Board finds that the rating schedule contemplates their inclusion when assigning a rating.  

As discussed in the Board's November 2010 decision, the evidence of record did not warrant higher schedular ratings when comparing the evidence on file against the pertinent rating criteria.  The Board points out that, with respect to limitation of cervical spine motion and any functional impairment caused by factors such as pain, the rating criteria must be used; an extraschedular rating is not appropriate for those symptoms, even if an appellant believes that the rating criteria should offer a higher rating for a particular level of limited motion.

For an extraschedular rating to be assigned, the disorder at issue must involve symptoms or manifestations other than those contemplated by the rating criteria which, when considered with the other symptoms that are contemplated by the rating criteria serve to establish that an extraschedular rating is warranted that is higher than the currently assigned schedular rating.  In other words, an extraschedular rating is assigned instead of, and not in addition to, a schedular rating, and so for an extraschedular rating to be assigned, it must be higher than the schedular rating it is replacing.  

In this case, the Veteran's cervical spine disability is manifested almost exclusively by symptoms that are actually contemplated by the schedular criteria.  The only manifestations that are not contemplated by those criteria, and consequently must be considered when determining if an extraschedular consideration is warranted, are the impact of the cervical spine disability on employment.  

In this regard, the August 2009 VA examiner's opinion concerning the impact of the disorder on manual and sedentary work are suggestive of marked interference with employment.  The VA examiner believed it prevented the Veteran from working, while the Veteran noted that he worked part-time, but with the pain significantly impacting his ability to do so.  

Notably, however, the evidence also shows that the neck pain is far from the sole factor impacting on the Veteran's restrictions in employment.  This is significant because the question at hand involves the specific impact of cervical spine symptoms that are not contemplated by the schedular criteria, and to the extent those include employment difficulties, the contribution of other disorders to the matter of capability of performing manual and sedentary employment is important.  The evidence shows that the Veteran's other disorders of back and leg pain interfere significantly with his employment.  Moreover, the Veteran's ability to work on a part-time basis undermines the probative value of the VA examiner's opinion concerning the Veteran's total inability to perform any type of work.  The Veteran undoubtedly does experience substantial impairment in performing his part-time work, but the cervical spine disorder clearly is not as complete an obstacle to the ability to work as the examiner believed.  Moreover, treatment records on file show very little in the manner of complaints and treatment for cervical spine problems.  

In reviewing the evidence on file, the Board finds that the evidence as a whole shows marked interference with employment, but not total.  The Board points out that the schedular rating criteria are themselves based on the average impairment in in earning capacity resulting from the particular disability at issue in a case.  38 C.F.R. § 4.1.  In the Board's opinion, given that virtually every symptom and manifestation of the cervical spine disorder is contemplated by the rating criteria; that he has been in receipt of either a 20 percent or 30 percent rating during this appeal, both of which represent consideration of substantial impairment of earning capacity; and that the interference with employment, while marked, is not actually total or nearly so, the Board finds that the additional impairment that is not contemplated by the schedular criteria, when evaluated in connection with the symptoms which are contemplated by the criteria, do not establish a disability picture of greater than 30 percent for the period prior to August 2009, or a disability picture greater than 40 percent for the period from August 2009.

In short, when the additional manifestation of marked interference with employment is considered, the Board finds that this manifestation does not add to the disability picture to the extent that the disability as a whole would warrant an extraschedular evaluation of at least 30 percent prior to August 2009 or at least 40 percent as of August 2009.  The Board points out that merely because a matter warrants referral for extraschedular consideration does not imply that an extraschedular rating higher than the currently assigned schedular rating must be assigned.  Instead, the evidence must show that the combination of symptoms, including those not specifically contemplated by the rating criteria, are significant enough to warrant assignment of an extraschedular evaluation higher than the currently assigned ratings.  

Given that any extraschedular evaluation assignable would not be in excess of the schedular evaluation already assigned, the Board finds that entitlement to an extraschedular evaluation is not warranted for any period involved in this appeal.


Dental Disability

The Veteran contends that he has a dental disability related to service. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2015), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2015).

A January 1972 separation report of medical history showed the Veteran reported no severe tooth or gum trouble.  A January 1976 report of medical history showed that the Veteran did not report severe tooth or gum trouble.  

A January 1980 service treatment record noted that the Veteran's teeth were assessed as" few carious" and he self-reported no severe teeth or gum troubles.  

An October 1981 self-report of medical history showed that the Veteran self-reported no severe teeth or gum troubles.  

From March 1984 to December 1984 the Veteran's in service dental records showed that he was treated for moderate periodontitis.  

A June 1987 service treatment record shows that the Veteran was diagnosed with generalized chronic periodontitis.  

A review of the service medical records shows no treatment for, or diagnosis of, any dental trauma.  There is no indication in the service medical records that he incurred any event, injury, or disease to his teeth, gums, or mouth in service other than the diagnosed periodontitis. An additional search for service medical records pertinent to the claimed dental trauma in service resulted in negative findings. 

Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  Furthermore, none of the records contain any medical opinion relating any dental disability to service.  

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence does not show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred other than chronic periodontitis.  The service treatment  records do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred. 

Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  Based on that evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, entitlement to service connection for a dental disability for compensation purposes is denied.  38 U.S.C.A § 5107 (West 2014).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service connection for posttraumatic stress disorder (PTSD) rated at 50 percent, a cervical spine disability rated at 30 percent, hypertension rated at 30 percent, a left shoulder disability rated at 20 percent, a left hip disability rating at 20 percent, diabetes mellitus rated at 20 percent.  The Veteran also has noncompensable ratings for tinea pedis, diverticulitis, and erectile dysfunction.  His current combined rating is 90 percent.  

An August 2009 VA examination report showed that the examiner remarked that the Veteran's cervical spine abnormality completely prevented him from doing any type of gainful work.  The examiner also reported that the cervical spine also prevented the Veteran from doing repetitive stooping, climbing, ladder use, or any type of manual labor.  The Veteran was found not to be able to do a desk job because of severe pain in his neck with spinal stenosis noted on the MRIs.  The examiner also noted that the degenerative arthritis of the left hip and left shoulder would prevent manual labor but not prevent a sedentary job.  

At a January 2011 RO hearing, the Veteran testified that he became too disabled to work as he could be walking and just plain walking down the stress and became paralyzed.  The Veteran reported that he tried to find work with a Veteran's Service Organization and last worked in April 2004 at Walmart.  The Veteran reported that he had completed four years of college and job experience had been mostly administrative.  

A January 2015 VA PTSD examination report shows that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Symptoms of the PTSD were noted as depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships.     

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Specifically, VA examiners have reported that the Veteran's musculoskeletal disabilities have prevent the Veteran from participating in manual and sedentary employment.  The Board also notes that the Veteran's PTSD has also been found to affect his ability to maintain effective work relationships.  Additionally, the Veteran has attempted to find employment with a Veteran's Service Organization but could not maintain that position due to his service connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for cervical spine disability on an extraschedular basis is denied.

Entitlement to a dental disability for compensation purposes is denied.

Entitlement to a TDIU is granted.  


REMAND

Peptic Ulcer Disease

A March 1984 service treatment record shows that the Veteran self-reported that he had frequent indigestion.

A September 2007 VA examination report shows that the Veteran had a history of peptic ulcer disease.  The examiner noted that while the Veteran was on active duty he was noted to have occasional dyspepsia and was treated with antacid therapy.  The examiner noted that the Veteran was treated for a bleeding ulcer in 2004 and was placed on omeprazole daily and continued to take the medication.  

A November 2008 VA treatment record shows that the Veteran was assessed with peptic ulcer disease noted as stable.

Here, the Board finds that the September 2007 VA examination report is incomplete as no nexus opinion was provided by the VA examiner.  Therefore, the Board finds that a new examination is required to ascertain the etiology of the Veteran's peptic ulcer disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).


Sleep Apnea

A January 1972 service treatment record shows that the Veteran reported that he experienced trouble sleeping.  

An October 2006 VA treatment record shows that the Veteran was assessed with sleep apnea.  

During the January 2011 RO hearing, the Veteran reported that he had issue with sleeping for years.  

The Board finds that the Veteran's reports during service of trouble sleeping and his testimony during the January 2011 RO hearing establish the possibility that an event, injury, or disease was present in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran's statements of continuing symptomatology of a sleep issue for many years meets the low threshold for the Veteran to be scheduled for a VA examination to determine the etiology of the his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a gastrointestinal specialist, to determine the nature and etiology of his peptic ulcer disease.  The examiner must review the claims file and must note that review in the report.  The examiner should note the Veteran's in-service and post-service gastrointestinal symptoms and diagnoses.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current peptic ulcer disease is related to in-service gastrointestinal symptoms.  A complete rationale for all opinions should be expressed.  

2.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was present in, was incurred in, or is due to active service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


